 1    Daniel J. Gibbons, WSBA No. 33036
      Witherspoon ∙ Kelley
 22   422 W. Riverside Avenue, Suite 1100
  3   Spokane, WA 99201-0300
  3   Phone: (509) 624-5265
  4   Fax: (509) 458-2728
  4   djg@witherspoonkelley.com
  5
 56   Taylor T. Haywood, Admitted Pro Hac Vice
      Akerman LLP
 76   1900 Sixteenth Street, Suite 1700
      Denver, CO 80202
 8
 7    Phone: (303) 640-2531
 9    Fax: (303) 260-7714
 8    taylor.haywood@akerman.com
10
 9    Attorneys for defendants Citibank, N.A., as
11
      Trustee of NRZ Pass-Through Trust VI and
10
12    Mortgage Electronic Registration Systems, Inc.
13
11                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
14                                      AT SPOKANE
12
15
13    JAN M. RENFROE,                                Case No.: 2:17-cv-00194-SMJ
16
14                   Plaintiff,                      CITIBANK, N.A., AS TRUSTEE OF
17
                                                     NRZ PASS-THROUGH TRUST
15
18    v.                                             VI'S MOTION TO STRIKE JURY
                                                     DEMAND
19
16    QUALITY LOAN SERVICE CORP. OF
20    WASHINGTON et al,
17
21                   Defendants.
18
22
19
23           Defendant Citibank, N.A., as trustee of NRZ Pass-Through Trust VI moves for an
24
20    order striking plaintiff Jan M. Renfroe's jury demand.
25
21                                       I.      INTRODUCTION
26           Ms. Renfroe's only has one remaining claim: a quiet title claim. She does not have a
22
27    right to a jury on this claim. The court should strike her jury demand and re-set this case for
23
28
24    CITIBANK, N.A. AS TRUSTEE OF NRZ - 1
      PASS-THROUGH TRUST VI'S MOTION TO                                   AKERMAN LLP
      STRIKE JURY DEMAND
      NO. 2:17-CV-00194-SMJ                                          1900 Sixteenth Street, Suite 1700
                                                                         Denver, Colorado 80202
                                                                        Telephone: 303-260-7712
 1   a bench trial.
 2                                   II.     PROCEDURAL HISTORY
 3   A.      The court previously granted summary judgment
 4           Ms. Renfroe commenced this action in 2017, asserting claims for (1) declaratory
 5   relief (premised on an alleged DTA violations); (2) injunctive relief (premised on alleged
 6
     DTA violations); (3) CPA violations; and (4) quiet title. (ECF No. 1-1.) She filed a jury
 7
     demand on June 8, 2017. (ECF No. 3.)
 8
             Citibank and Mortgage Electronic Registration Systems, Inc. (MERS) moved for
 9
     summary judgment. (ECF No. 4.) The court granted the motion in December 2017. (ECF
10
     No. 78.) The court found defendants "acted with proper authority and in compliance with the
11
     DTA" in awarding summary judgment on the declaratory relief and injunction claims
12
     (collectively, the DTA claims). (ECF No. 78 at 14-15.) The court found the quiet title claim
13
     fails as a matter of law because Bank of America, N.A. "timely initiated foreclosure when it
14
15   sent the 2014 notice of default." (Id. at 14-15.) The court granted summary judgment on the

16   CPA claim because Ms. Renfroe "fails to allege facts sufficient to establish a prima facie

17   case for a private [cause of action]." (Id. at 18.)

18   B.      The Ninth Circuit remanded the quiet title claim

19           Ms. Renfroe appealed the court's ruling to the Ninth Circuit. (ECF No. 86.) It
20   initially affirmed this court's summary judgment order in its entirety. (ECF No. 94.) But
21   then it revised its opinion to affirm in part and reverse in part. (ECF. No. 100.) It affirmed
22   the court's decision to grant summary judgment on the DTA and CPA claims, but vacated the
23   order granting summary judgment on the quiet title claim. (Id. at 2.) The court did so
24   because "[a]fter [this] court issued its order, there were significant developments in
25
     Washington case law" bearing on the statute of limitations issue Ms. Renfroe's claim
26
     presents. (Id. at 4.) The court issued its mandate in August 2019. (ECF No. 102.)
27
     ///
28
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 2
     PASS-THROUGH TRUST VI'S ANSWER AND                                 AKERMAN LLP
     AFFIRMATIVE DEFENSES
                                                                   1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                             Denver, Colorado 80202
                                                                      Telephone: 303-260-7712
 1   C.     Ms. Renfroe then secured leave to amend, but opted not to amend
 2          Ms. Renfroe moved for leave to amend following the mandate. (ECF No. 109.) Her
 3   motion explains "[n]ew facts came to light after filing the appeal" demonstrating Citibank
 4   and defendant Quality Loan Service Corp. of Washington "did not act in good faith" and
 5   "[a]dditional facts are added . . . to address the Court of Appeals ruling." (Id. at 2.) The
 6
     court granted the motion in part in February, instructing Ms. Renfroe to file an amended
 7
     complaint consistent with the court's ruling by February 17, 2020. (ECF No. 114.)
 8
            Ms. Renfroe did not file an amended complaint and instead informed the undersigned
 9
     she would not be amending, and that Citibank needed to answer the original complaint.
10
     Citibank subsequently filed its answer, answering the allegations in the original complaint.
11
     (ECF No. 115.) Citibank answered all allegations in abundance of caution, but based on the
12
     Ninth Circuit's order, Ms. Renfroe's quiet title claim—as pled in the original complaint—is
13
     her only remaining claim.
14
15   D.     This case is set for a jury trial

16          The court entered a scheduling order on November 13, 2019. (ECF No. 106.) The

17   court set a six-day jury trial beginning on November 30, 2020. (Id. at 15.)

18                                        IV.     ARGUMENT

19          Ms. Renfroe's only remaining claim is a quiet title claim. "[T]he law is clear that if
20   the remedy sought is to quiet title . . . it is not to be tried by a jury." In re Bays, No. A03-
21   00237-JAR, 2010 WL 3190578 (Bankr. E.D. Wash. Aug. 11, 2020) (citations omitted).
22   "This view has been adopted not only by the federal courts but also by the State of
23   Washington going back to territorial days." Id. (citing Durrah v. Wright, 115 Wash. App.
24   634, 641 (2003); Finch v. Matthews, 74 Wash.2d 161, 166 (1968)). The court should strike
25
     Ms. Renfroe's jury demand accordingly.
26
            In re Bays is instructive. There, the plaintiff sought to quiet title to a particular
27
     property and demanded a jury. 2010 WL 3190578, at *1, *3. The bankruptcy trustee
28
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 3
     PASS-THROUGH TRUST VI'S ANSWER AND                                  AKERMAN LLP
     AFFIRMATIVE DEFENSES
                                                                    1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                              Denver, Colorado 80202
                                                                       Telephone: 303-260-7712
 1   contended the plaintiff's interest had been forfeited. Id. Characterizing the action as "an
 2   action for quiet title," the court concluded the plaintiff "is not entitled to a jury trial on the
 3   issues before the court." Id. at *4.
 4                                          VI.    CONCLUSION
 5          Ms. Renfroe does not have a right to a jury trial on her quiet title claim. The court
 6
     should strike her jury demand and re-set this case for a bench trial.
 7
            DATED this 25th day of June, 2020.
 8
                                            WITHERSPOON  KELLEY
 9
10                                           By: /s/ Daniel J. Gibbons
                                             Daniel J. Gibbons, WSBA #33036
11                                           djg@witherspoonkelley.com
                                             422 W. Riverside Avenue, Suite 1100
12                                           Spokane, WA 99201-0300
13                                           Phone: (509) 624-5265
                                             Fax: (509) 458-2728
14
                                             AKERMAN LLP
15
16                                           By: /s/ Taylor T. Haywood
                                             Taylor T. Haywood (Admitted Pro Hac Vice)
17                                           1900 Sixteenth Street, Suite 1700
                                             Denver, Colorado 80202
18
                                             Telephone: (303) 260-7712
19                                           Fax: (303) 260-7714
                                             Email: taylor.haywood@akerman.com
20
                                             Attorneys for defendants Citibank, N.A., as Trustee of
21
                                             NRZ Pass-Through Trust VI and Mortgage Electronic
22                                           Registration Systems, Inc.

23
24
25
26
27
28
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 4
     PASS-THROUGH TRUST VI'S ANSWER AND                                    AKERMAN LLP
     AFFIRMATIVE DEFENSES
                                                                      1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                                Denver, Colorado 80202
                                                                         Telephone: 303-260-7712
